Citation Nr: 1028726
Decision Date: 07/30/10	Archive Date: 09/09/10

Citation Nr: 1028726	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-38 574	)	DATE JUL 30 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on February 19, 2009 is warranted. 

2.  Entitlement to rating in excess of 20 percent for a low back 
disorder.

3.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esquire




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  This claim was most previously before 
the Board in February 2009.

The issue of entitlement to service connection for depression, 
claimed as secondary to the Veteran's service-connected low back 
disorder appears to have been raised by the Veteran according to 
correspondence received in November 2009.  This matter has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 20 percent for 
a low back disorder, entitlement to a compensable evaluation for 
bilateral hearing loss, and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO.






FINDINGS OF FACT

1.  In a February 19, 2009 decision, the Board denied, the 
Veteran's claims for entitlement to a rating in excess of 20 
percent for a low back disorder, entitlement to a compensable 
evaluation for bilateral hearing loss, and entitlement to a TDIU.

2.  Evidence pertinent to the appeal decided in the February 19, 
2009 Board decision was received at VA on or about December 22, 
2008 and was associated with the Veteran's claims file after 
issuance of the February 19, 2009 decision.


CONCLUSION OF LAW

Vacatur of the Board's February 19, 2009 decision addressing the 
issues of entitlement to a rating in excess of 20 percent for a 
low back disorder, entitlement to a compensable evaluation for 
bilateral hearing loss, and entitlement to a TDIU is warranted.  
38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on its own motion, when a claimant has been 
denied due process of law or has been granted benefits based on 
false or fraudulent evidence.  38 C.F.R. § 20.904.  For the 
reasons discussed below, the February 2009 Board decision is 
vacated.  

A review of the record discloses that subsequent to the Board's 
February 2009 decision, pertinent medical records that predated 
the Board's decision, and which the Board was unaware of, were 
associated with the record.  Specifically, on December 22, 2008, 
VA received VA treatment records from the Veteran, concerning the 
issues of entitlement to a rating in excess of 20 percent for a 
low back disorder, entitlement to a compensable evaluation for 
bilateral hearing loss, and entitlement to a TDIU.  

Here, the Board finds that its consideration of the Veteran's 
claims of entitlement to a rating in excess of 20 percent for a 
low back disorder, entitlement to a compensable evaluation for 
bilateral hearing loss, and entitlement to a TDIU in February 
2009 was based on an incomplete record, and the Veteran was 
therefore not afforded full due process of law.  Accordingly, the 
Board vacates the February 19, 2009, decision denying of 
entitlement to a rating in excess of 20 percent for a low back 
disorder, entitlement to a compensable evaluation for bilateral 
hearing loss, and entitlement to a TDIU.

In view of the Board's order vacating its February 2009 decision 
as regards to the claim of entitlement to a rating in excess of 
20 percent for a low back disorder, entitlement to a compensable 
evaluation for bilateral hearing loss, and entitlement to a TDIU, 
the matter is being simultaneously remanded to the RO as though 
the February 2009 Board decision had never been issued.


ORDER

The February 19, 2009 Board decision addressing the issues of 
entitlement to a rating in excess of 20 percent for a low back 
disorder, entitlement to a compensable evaluation for bilateral 
hearing loss, and entitlement to a TDIU is vacated.


REMAND

As mentioned above, the Veteran submitted VA treatment records, 
which were received by the Board subsequent to the February 2009 
decision. The newly submitted evidence was not accompanied with 
the Veteran's waiver of initial consideration by the agency of 
original jurisdiction.  Because the Veteran has not waived the 
right to initial RO review of the newly submitted evidence, the 
case must be remanded for due process considerations.  See 38 
C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

After accomplishing any development deemed 
appropriate, readjudicate the claims of 
entitlement to a rating in excess of 20 
percent for a low back disorder, entitlement 
to a compensable evaluation for bilateral 
hearing loss, and entitlement to a TDIU, in 
light of any additional evidence added to the 
record since the last statement or 
supplemental statement of the case (SSOC) was 
issued.  If the benefit sought in connection 
with the appeal remains denied, the Veteran 
and his representative should be provided 
with an appropriate Supplemental Statement of 
the Case (SSOC) and given the appropriate 
time period within which to respond.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this 
case.  The appellant need take no action 
unless otherwise notified.  VA will notify 
the appellant if further action is required 
on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Citation Nr: 0906254	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-38 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  The Board previously remanded 
this case in February 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected low back disorder is not 
productive of flexion limited to 30 degrees or less, 
ankylosis, or incapacitating episodes requiring doctor-
prescribed bedrest.

2.  The Veteran has Level I hearing in both ears, as shown by 
multiple audiological evaluations.

3.  The Veteran's service-connected disorders include a low 
back disorder (20 percent), tinnitus (10 percent), and a 
right knee injury and bilateral hearing loss (both zero 
percent).  

4.  The Veteran's service connected disorders, in and of 
themselves, do not preclude him from securing and following a 
substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Code 
5237) (2008).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2008).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was initially notified of 
the information and evidence needed to substantiate and 
complete his claims in a November 2004 letter.  

A further notice letter was furnished to the Veteran in May 
2008, pursuant to the Board's February 2008 remand, and this 
letter was issued in compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  In that decision, the United States 
Court of Appeals for Veterans Claims (Court) held that, at a 
minimum, adequate VCAA notice requires that: (1) VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

While the requirements of Vazquez-Flores were not met in the 
initial November 2004 letter, the May 2008 letter included 
VA's general formula for diseases and injuries of the spine 
and the contents of Table VII for evaluating bilateral 
hearing loss.  The Veteran was also provided with a more in-
depth description of the types of evidence, including 
laboratory testing, other medical, employment records, and 
lay evidence, that could be submitted to support his claim.  
Given this letter and the fact that the Veteran had 
previously been furnished with the provisions of 38 C.F.R. 
§§ 4.85 and 4.86 in the October 2005 Statement of the Case, 
and as the Veteran's claims were later readjudicated in a 
December 2008 Supplemental Statement of the Case, sufficient 
corrective action has been taken to ensure that initial 
notification deficiencies did not affect the "essential 
fairness of the adjudication."  Sanders v. Nicholson, 487 
F.3d at 889.

Also, in the May 2008 letter, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA, private, and Social Security 
Administration (SSA) records have been obtained.  
Additionally, he was afforded multiple VA examinations.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (involving rating claims arising from an 
initial grant of service connection).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  Low back disorder

The RO has evaluated the Veteran's low back disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5237 as lumbosacral 
strain.  Under VA's general formula for rating spine 
disorders (Diagnostic Codes 5235-5242), a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Historically, service connection for lumbosacral strain was 
established in an April 1980 rating decision on the basis of 
in-service treatment for low back problems since 1979 and a 
history of an automobile accident that year.  A 10 percent 
evaluation was assigned as of November 1979.  This evaluation 
was increased to 20 percent as of October 2004 in the 
appealed March 2005 rating decision, on the basis of VA 
examination findings from November 2004, including flexion to 
40 degrees with pain.

In terms of current findings, the Board has reviewed the 
Veteran's December 2004 and June 2008 VA spine examination 
reports, as well as recent VA treatment records, and notes 
that while the earlier examination revealed flexion limited 
to 40 degrees, the later examination showed flexion to 80 
degrees.  A private treatment report from December 2005 also 
showed flexion to 40 degrees.  While the 40 degrees of 
flexion from December 2004 was noted to be with pain, the 
examiner did not describe additional limitation of motion or 
function due to such pain.  Moreover, the June 2008 VA 
examination report indicates that the flexion to 80 degrees 
was with "stiffness, not pain" and that repetitive use did 
not increase pain, weakness, fatigue, or lack of endurance.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 
38 C.F.R. §§ 4.40, 4.45.

The examiner also noted that the Veteran's history of flare-
ups was such that the Veteran had not been hospitalized, nor 
had he been seen by a physician other than the emergency 
room.  As to the question of emergency treatment itself, the 
examiner noted that he was unable to find such records in the 
claims file and that he "would expect to see some evidence 
in the year since 1979 of [the] original automobile 
accident" in service resulting in the current disability.  
The Board observes that there is no suggestion in the claims 
file that the Veteran has undergone emergency room treatment 
for his low back disorder during the pendency of this appeal, 
as opposed to immediately following his in-service accident.  

Given the above findings, as well as the total lack of 
evidence showing ankylosis of the spine, there is no basis 
for an evaluation in excess of 20 percent under the rating 
formula encompassing Diagnostic Code 5237.  The Board has 
considered the Veteran's complaints of pain, but given the 
extent of forward flexion and the absence of confirmation of 
actual functional impairment due to such pain or with 
repetitive motion, there is no basis for an increased 
evaluation in light of 38 C.F.R. §§ 4.40 and 4.45.  The Board 
would further stress that, under the aforementioned rating 
formula, there is no basis for an increased evaluation for 
any spine motions other than forward flexion.

The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Code 5243.  Evaluation under this 
section, however, requires "incapacitating episodes," 
defined as periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bedrest prescribed 
by a physician and treatment by a physician.  Here, the 
Veteran specifically denied physician-directed bedrest during 
his June 2008 VA examination.  While he reported episodes 
that "put him in bed for two to three days at a time," the 
examiner found no documentation of this in the record.  The 
absence of such documentation precludes a higher rating under 
Diagnostic Code 5243.  This examiner also stated that there 
was no lower extremity neuropathy whatsoever.  Accordingly, 
despite the Veteran's January 2005 complaints on VA treatment 
of left leg radiation and April 2006 x-rays showing mild 
degenerative changes and anterior disc protrusion at L1-L2, 
there is no basis for any separate evaluations for associated 
objective neurological abnormalities, such as sciatica or 
lower extremity radiculopathy.  Id.

Overall, there is no schedular basis whatsoever for an 
evaluation in excess of 20 percent for the Veteran's service-
connected low back disorder, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  As indicated below, however, none of the recent 
audiological evaluations showed pure tone thresholds fitting 
either of these unusual patterns, and further application of 
this regulation is thus unwarranted.

During the pendency of this appeal, the Veteran has undergone 
three hearing tests at VA facilities.  The VA audiological 
examination from December 2004 revealed the following pure 
tone thresholds (in decibels):






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
45
LEFT
10
15
20
40
65

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 21.25 decibels in the right ear and 35 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 98 percent in the right ear and 
96 percent in the left ear.  These results equate to Level I 
hearing in both ears and, accordingly, a zero percent 
evaluation.  The Board does note that in March 2005 the RO 
incorporated these results to expand the grant of service 
connection, originally only left ear hearing loss since 
February 2002, to service-connected bilateral hearing loss 
while continuing the zero percent evaluation.

Outpatient audiology testing from July 2007 revealed the 
following air conduction results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
45
LEFT
5
15
15
40
60

Speech discrimination testing revealed speech recognition 
ability of 100 percent in the right ear and 92 percent in the 
left ear.  Again, these results equate to Level I hearing in 
both ears and, accordingly, a zero percent evaluation.

The most recent testing, from an August 2008 VA audiological 
examination, revealed the following:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
45
LEFT
0
10
15
40
55

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 22.5 decibels in the right ear and 30 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 100 percent bilaterally.  This 
test, as with the prior tests, revealed Level I hearing in 
both ears that results in a continued zero percent 
evaluation.  

The Board is aware that the August 2008 examiner noted that 
the Veteran's high frequency hearing loss would be expected 
to make hearing more difficult in the presence of background 
noise and in large group situations, but "he should be able 
to function well in one on one conversation."  While the 
Board has considered the examiners' commentary over the 
course of this appeal in addition to the examination results, 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the Veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

Overall, the evidence does not support a compensable 
schedular rating for bilateral hearing loss, and the 
Veteran's claim for that benefit must be denied.  38 C.F.R. 
§§ 4.3, 4.7.

D.  Staged and extra-schedular ratings

With regard to both service-connected disorders, the Board 
finds that there is no basis for a "staged" rating pursuant 
to Hart.  Rather, the symptomatology shown upon examination 
during the pendency of the appeal has been essentially 
consistent and fully contemplated by the assigned disability 
ratings.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  The 
claims file does include a November 2004 statement from the 
Veteran's employer indicating that he was on medical leave, 
but no specific information was provided as to the diseases 
or injuries resulting in medical leave.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

III.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a Veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

The fact that a Veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability.  The relevant question is whether 
the Veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In this case, the Veteran's service-connected disorders 
include a low back disorder (20 percent), tinnitus (10 
percent), and a right knee injury and bilateral hearing loss 
(both zero percent).  The Veteran's combined disability 
evaluation is 30 percent.   See 38 C.F.R. § 4.25.  This 
evaluation falls well short of the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether there exists 
an extra-schedular basis for the grant of entitlement to TDIU 
under 38 C.F.R. § 4.16(b).  

In this regard, the Board has considered the Veteran's 
educational and employment background.  In October 2004, he 
reported working 50 hours per week in motor repair, as well 
as "1/2 year" of college.  In November 2004, the Veteran's 
employer noted that he had been on medical leave from his job 
since August 2004.  A May 2006 SSA disability decision 
indicates that the Veteran had been found to have been 
"disabled" for SSA purposes as of August 2004, and the 
decision further reflects that he was unemployed.

The Veteran's most recent VA examination reports have 
indicated that he is not precluded from substantially gainful 
employment on account of his service-connected disorders.  
The examiner who conducted the June 2008 VA spine examination 
determined that, while the Veteran's low back disability 
would preclude some physical activity or efforts, he 
"certainly" would not be precluded from sedentary 
employment.  Similarly, the examiner who conducted the August 
2008 VA audiological examination noted only difficulty 
understanding in the presence of background noise and in 
large group situations,  with the Veteran able to function 
well in one-on-one conversation."  Both examiners reviewed 
the Veteran's claims file prior to reaching their 
conclusions.

The Board is aware that there are several medical reports of 
record suggesting a higher level of occupational 
interference, but for different reasons these reports do not 
have the probative value of the cited VA examination reports.

First, a March 2005 private treatment record indicates that 
the Veteran was "precluded from performing past work," but 
this treatment provider further noted that the Veteran could 
perform other work based on his age, education, and work 
experience.  This statement is therefore ultimately not 
supportive of the Veteran's claim.

Second, an April 2006 private orthopedic report indicates 
that the Veteran was disabled from "all optional employment 
for which he is trained or qualified at this time."  This 
doctor, however, noted that that part-time work was possible 
if the Veteran was retrained at "some sort of sedentary 
activity" with the ability to change positions frequently 
and take breaks.  As such, although the doctor noted that 
Veteran was not able to function at a competitive workplace 
"given his current condition," the possibility of future 
employment was not precluded.  This is accordingly a far less 
definite opinion as to employability than the June 2008 VA 
examination report and has less probative value.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Finally, a July 2008 VA outpatient treatment note contains an 
assessment of back pain, with the Veteran "completely 
disabled from any work" and on SSA disability.  The 
examining doctor, however, provided no explanation for this 
statement and did not specify whether such unemployability 
resulted solely from back pain or also from the multiple 
other nonservice-connected disorders (i.e., sinus headaches, 
depression, glaucoma) described in the report.  The Board 
also notes that an SSA disability determination form from 
June 2006 indicates a primary diagnosis of affective or mood 
disorders, and service connection is not presently in effect 
for any psychiatric disorders.  Consequently, the July 2008 
VA treatment note has less probative value than the June 2008 
examination report in terms of ascertaining whether the 
service-connected disorders, in and of themselves, preclude 
substantially gainful employment.

Overall, the evidence of record fails to establish that the 
Veteran's service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  38 C.F.R. § 4.16(b).  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disorder is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to TDIU is denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


